Exhibit 99.1 HickoryTech Investor Call HickoryTech to Acquire IdeaOne Telecom December 6, 2011 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. Transaction Summary Transaction Price $28 million, cash transaction with routine adjustments for capital expenditures and working capital adjustments Financing Structure Use existing liquidity through cash reserves and term debt under existing credit facility Closing Conditions Regulatory approvals from State (North Dakota and Minnesota) and Federal (FCC) levels Anticipated Closing Date End of First Quarter 2012 Approximate Transaction Multiples 2.3x estimated 2011 IdeaOne Revenue 5.8x estimated 2011 IdeaOne EBITDA Transaction Highlights Immediate access to Fargo market Gives company immediate access to serve Fargo area customers by connecting HickoryTech’s regional fiber network to a metro fiber network Expands Fiber Network Adds 225 metro route fiber miles to company’s existing 3,250 fiber route mile regional network Business and Broadband Growth Further expands strategic product lines and company’s focus on growing its business and broadband services Increases Diversification IdeaOne recorded 2010 revenue of $11.1 million, 85% of which was business services 2011 revenue estimated to increase 10-11% from 2010 Increases Customer Base Adds more than 3,500 customers Accretive on a Cash Flow basis Expected to be accretive on a free cash flow basis -expected EBITDA margin of 40% in 2011 -expected CAPEX of $3.2 million in 2011 Fargo Network Expansion Immediate expansion in Fargo market -225 fiber route miles -650 on-net fiber buildings -10GB fiber rings -Ethernet capabilities -Colocation services -Soft switching infrastructure Market Information •Fargo is largest community in North Dakota •Moorhead, Minn. borders Fargo as a sister city •Population: 208,800 residents •Fargo ranks highest in metro areas in vitality; one of the lowest unemployment rates in nation •Major Healthcare, Education, Technology and Manufacturing Businesses •Ranked #1 by Milken Institute, Best Performing Cities Index, Oct 2010 •Ranked #8 Best Cities for job growth, small sized cities, NewGeography.com •Ranked #8 in Forbes Best Places for Business and Careers, April 2010 Source: Greater Fargo-Moorhead Economic Development Corporation Accelerates Strategic Plan Acquisition accelerates HickoryTech Strategic Plan Q & A Press * and 1 on your phone in order to ask a question. Appendix Reconciliation of Non-GAAP Measures: IdeaOne Telecom
